Whitlock, J.
agreed to this. Brook Faits 9. 10 Jac. An obligation, given at Elvin, was sued upon in this court, and the action laid in Kent, although Elvin be in Poland.
*6Doderidge, J.
said, I agree also that if a deed bears date in Little Britain or in Scotland, it shall be understood to be in those places, although it should be said in London. We, the Judges, ought to maintain the jurisdiction of our court, if the case does not appear plainly and evidently to be without it, and therefore we ought to intend that Hamburgh is in London to maintain the action. For aliter it would be out of our jurisdiction. And if in truth we knew the date to be at Hamburgh, beyond the seas, we ought not to take notice of it as Judges. It has also been moved on the other part, that this action ought to be in the debet et detinet, and not in detinet only: but I conceive, it is well brought in the detinet only, being brought not for a certain sum of money, but for 6.li. Hamburgh money, which are in English coin 40s. therefore, in this case, the value of Hamburgh money, not being known here by common intendment, it ought to be demanded in the detinet only. As when one demands bullion, plate, or jewels (the value of which is not apparent) the action ought to be in the detinet only, and not in the debet et detinet.
Jones, J. concurred in both points.